Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claim 16, the prior art of record does not disclose or suggest a device for introducing a flexible textile based prosthesis into a surgical incision including a globally tubular body having a substantially oblong cross-section, an open longitudinal slit, markings defining a ruler along the open longitudinal slit, in combination with the other claimed elements.
Regarding claim 28, the prior art of record does not disclose or suggest a method of conveying a flexible textile based prosthesis to an implantation site of an inguinal region during an open surgery including sliding a folded prosthesis through a tubular body towards the site of implantation, accessing the folded prosthesis via an open longitudinal slit to maintain the folded prosthesis in place while pulling the tubular body in a proximal direction away from the site of implantation, in combination with the other claimed elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOCELIN C TANNER/Primary Examiner, Art Unit 3771